DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock actuator assembly comprising: an escutcheon defining a longitudinal axis; a rotatable drive disk rotatably coupled to the escutcheon about a rotational axis; a slide arm slidingly coupled to the escutcheon and operably coupled to the drive disk, wherein movement of the slide arm along the longitudinal axis rotates the drive disk about the rotational axis; and an electronic actuator coupled to the escutcheon, wherein the electronic actuator comprises a support plate fixed to the escutcheon and a motor supported on the support plate, the slide arm disposed between the support plate and the escutcheon in a direction along the rotational axis, wherein the motor of the electronic actuator is configured to drive the slide arm along the longitudinal axis, and wherein the drive disk is adapted to couple to a lock mechanism so as to shift the lock mechanism between a locked position and an unlocked position when the drive disk rotates about the rotational axis.

The closest prior art of record, U.S. Patent Application Publication Number 2018/0155962 to Mitchell et al., disclose a lock actuator assembly comprising: an escutcheon defining a longitudinal axis (figure 1); a rotatable drive disk (116) rotatably coupled to the wherein the electronic actuator comprises a motor (312), wherein the motor of the electronic actuator is configured to drive the slide arm along the longitudinal axis, and wherein the drive disk is adapted to couple to a lock mechanism (302, 306) so as to shift the lock mechanism between a locked position and an unlocked position when the drive disk rotates about the rotational axis (paragraph 55), as in claim 1.
However, Mitchell et al. does not disclose the electronic actuator comprises a support plate fixed to the escutcheon and the motor supported on the support plate, the slide arm disposed between the support plate and the escutcheon in a direction along the rotational axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 12, 2021